DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendments filed on July 28, 2021, as directed by the Non-Final Rejection on January 29, 2021. Claims 1 and 22 are amended, claims 2-3, 6-7 and 9 are canceled. Claims 25-27 are new. Claims 1, 4-5, 8 and 10-27 are pending in the instant application. The previous rejections under 35 U.S.C 102 and 103 are withdrawn as necessitated by amendment. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-5, 8 and 10-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed July 28, 2021, regarding the Examiner’s interpretation of claims 1, 23-24 under 35 U.S.C 112(f) have been fully considered but they are not persuasive. “The application of 35 U.S.C 112(f) is driven by the claim language, not by applicant’s intent or mere statements to the contrary included in the specification or made during prosecution” (see MPEP 2181(I)). Furthermore, the limitation must recite sufficient structure without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure (see MPEP 2181(I)).
The invocation of 112(f) is applied to a claim limitation if it meets the three prong-test outlined below (bullets A, B, and C). In the case of “a communication unit…” in claim 1, the claim limitation recites a generic placeholder having no specific structural meaning (unit), is modified by functional language (communication), and is not modified by sufficient structure, material, or acts for performing the claimed function. There is no structure recited to definitively identify what form of structure is performing the function of communication.
Similar arguments can be made for “a communication device…”, and “an evaluation unit…” in claim 1, “nebulizer control device” in claim 23 and “diagnosis device” in claim 24”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a communication unit…”, “a communication device…”, and “an evaluation unit …” in claim 1 and “nebulizer control device” in claim 23 and “diagnosis device” in claim 24. It appears that the communication unit and communication device are intended to be any modules that may communicate via a wireless connection such as over a cloud server, radio connection, GMS/UMTS module, LTE, etc. (see Page 7 lines 10-16 and Page 9 lines 6-16 of the Specification, for example).  The evaluation unit appears to be intended to be a central server or a distributed computer network or similar device (see Page 7 lines 4-9 of the Specification). It appears that the nebulizer control device is simply a system to provide a signal to the user regarding adherence, encrypt data transferred from the inhaler, and may include a control device such as an eBase or eTrack control device (see Page 23 lines 12-23, for example). Finally, it appears the diagnosis device is intended to be a spirometer or similar device to monitor lung state/function or systemic parameters (Page 24 lines 19-35 of Specification, for example). 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 8, 10, 12-16, 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bonney (U.S Publication No. 2006/0237002 A1) in view of Hogg (U.S Publication No. 2017/0140125 A1) and Andersen (U.S Publication No. 2009/0308387 A1).
	Regarding claim 1, Bonney discloses a medical evaluation device for evaluating an adherence to a therapy protocol when using an aerosol nebulizer (601) having an aerosol generator (602) for nebulizing a liquid medication according to said therapy protocol (Paragraph 0071, also see Paragraph 0021), said medical evaluation device comprising: 
a communication unit (10), configured to establish a communication connection with a communication device (12/16; Paragraph 0038, the docking station 6 establishes communication with a network server 8 through modules 12/16), said communication connection being configured for: 
- providing first configuration data to a nebulizer control device (100) of said aerosol nebulizer via said communication device (see Paragraph 0038), said first configuration data for configuring said aerosol nebulizer according to said therapy protocol (Paragraph 0038, control messages to the inhaler 2 through the docking station 6, and can be relayed to indicate a variation in the treatment regiment); 
- receiving nebulizing data indicating an operation of said aerosol nebulizer from said communication device (Paragraph 0038, compliance monitoring data from the dispenser, self-test health check data, self-test health status data records, and peak flow rate data may be transmitted to modules 12/16 on the way to the network server 8); 
an evaluation unit (8, see Paragraph 0038-0039, the network server may analyze and assess the data provided from the inhaler), configured to evaluate said adherence to said therapy protocol based on a comparison of said received nebulizing data with respective parameters defined within said therapy protocol (Paragraph 0038, compliance monitoring data, and self-test health check data/data records are transmitted for subsequent analysis through the network server 8); 
wherein said evaluation unit is further configured to generate therapy related feedback data (Paragraph 0039, reminder messages may be displayed to indicate when a dose of medicament should be taken based on the provided data/current treatment regiment), wherein said communication unit is further configured to transmit an association between an identification value of the control device and an identification value of the communication device to the communication device (Paragraph 0035, the 
	Bonney is silent regarding wherein said evaluation unit is further configured to calculate a daily adherence rate and/or a cumulative adherence rate for a defined time period of said therapy protocol.
Hogg teaches wherein said evaluation unit is further configured to calculate a daily adherence (see Fig. 3D and Paragraph 0081, the interface may display a summary of the doses taken as well as a daily adherence) rate and/or a cumulative adherence rate (Fig. 3C-E and Paragraph 0080, the interface may also display a cumulative adherence rate over a week) for a defined time period of said therapy protocol (Paragraph 0080, the defined time period may be a week), and wherein the inhalations used for the daily adherence rate and/or the cumulative adherence rate are drug specific (see Paragraph 0052, the inhalations used in the adherence trends may be compared between users of a specific rescue medication) or user specific (see Paragraph 0052, the adherence details can compared between specific populations of users) or study specific (Paragraph 0052, 0076 and Fig. 3E, the study over a the previous and current week may be analyzed and the adherences compared; Examiner notes that a ‘study’ can be broadly read as any amount of time period for which adherence is measured and/or reported, and as such may be broader than applicant may intend).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bonney to have included calculating a daily adherence and/or cumulative adherence rate for a defined time period of therapy, such as that taught by Hogg, in order to provide information on the patient usage of the inhaler within medicament treatment plans (Paragraph 0003, 0008).
Bonney is silent regarding wherein the daily adherence rate and/or the cumulative adherence rate is based on valid inhalations having a predefined required minimum duration.
Andersen teaches wherein the daily adherence rate and/or the cumulative adherence rate is based on valid inhalations having a predefined required minimum duration (Paragraph 0026, information relating to whether an inhalation was correct, based on if the duration of the inhalation meets certain requirements, can be used for compliance determination).

Regarding claim 4, Bonney discloses the device of claim 1.
Bonney further discloses wherein the first configuration data comprise at least one of a current date (Paragraph 0039), a current time (Paragraph 0039), a maximum nebulization duration (see Paragraph 0039, a singular dose or multiple doses may be delivered, which changes the nebulization duration), and an identification of one or more drugs usable for said liquid medication (Paragraph 0037-0038, the medicament name and current treatment regimen may be received).  
Regarding claim 5, Bonney discloses the device of claim 1.
Bonney further discloses wherein the nebulizing data comprise at least one of a nebulization time (Paragraph 0039, the current time/time when dosage is to be taken may be programmed into the inhaler), a fill level of the liquid medication in the reservoir (Paragraph 0037, current dosage amount remaining may be provided), inhalation/exhalation flow/volume/time characteristics of said user (Paragraph 0038, the peak flow rate for inhaler usage may be provided). 
Regarding claim 8, Bonney discloses the device of claim 1.
Bonney further discloses an encryption/decryption unit, said encryption/decryption unit being configured for encrypting said configuration data and for decrypting said nebulizing data (Paragraph 0046, the dispenser memory includes data/algorithms for encrypting/decrypting the data transmitted and received, and may include the use of public/private keys to carry out such encryption or decryption) .  
Regarding claim 10, Bonney discloses the device of claim 1.
Bonney further discloses wherein said evaluation unit is further configured to generate an adherence report for each user or a defined user group (Paragraph 0043-0044 and 0066, the data may be analyzed and shared, a report may be generated to further share the treatment data or compliance data to modulate the treatment regiment that is prescribed to a patient or patients).  
Regarding claim 12, Bonney discloses the device of claim 1.

Regarding claim 13, Bonney discloses the device of claim 1.
Bonney further discloses wherein said therapy related feedback data is configured to generate an indication at the nebulizer control device (Paragraph 0039, reminder messages may be displayed to indicate when a dose of medicament should be taken based on the provided data/current treatment regiment).  
Regarding claim 14, Bonney discloses the device of claim 1.
Bonney further discloses wherein said evaluation unit is further configured to drug-specifically evaluate said adherence to said therapy protocol (Paragraph 0059-0060, the determination for correct usage and adherence to the protocol is based on regimen data provided for a particular medicament; Also the dosing periods that are monitored are pre-defined, and so would correspond to the recommended dosage protocol for that medicament).  
Regarding claim 15, Bonney discloses the device of claim 1.
Bonney further discloses wherein said medical evaluation device is further adapted for evaluating adherence to said therapy protocol when additionally using a diagnosis device (26, for example) for monitoring a state of the respiratory tract and/or a state and/or function of the lung of the patient (Paragraph 0038, 0042 and 0060, the network, in addition to usage data, may be provided with self-assessed health data that provides an indication of how healthy or well the patient feels before/after usage of the inhaler; It is noted that such self-evaluation is reflective of a state of the respiratory tract and/or lung state/function).
Regarding claim 16, Bonney discloses the device of claim 15.
Bonney further discloses wherein said diagnosis device is a device for measuring non-respiratory parameters (see Paragraph 0038 and 0042, the MMI 26 allows for the user to enter in non-respiratory parameters, such as patient feelings or self-health assessments).  
Regarding claim 22, Bonney discloses the device of claim 1.
Bonney discloses a computer program including instructions configured, when executed on one or a plurality of data processors, to cause the data processor or the plurality of data processors to implement a medical evaluation device according to claim 1.  
Regarding claim 23, Bonney discloses the device of claim 1.
Bonney further discloses a system (Fig. 1A/B, also see Fig. 9A/B), comprising: a medical evaluation device according to claim 1; a communication device (12/16; see Paragraph 0038); a nebulizer control device (100); and an aerosol nebulizer (601).  
Regarding claim 24, Bonney discloses the device of claim 23.
Bonney further discloses a diagnosis device (26, see Paragraph 0038 and 0042).
Regarding claim 25, Bonney discloses the device of claim 10.
Hogg further teaches wherein the adherence report is an individual inhalation report (see Paragraph 0008, the adherence analytics is intended for a singular patient to manage respiratory disease/treatment) including one or more of: respective starting dates/times of the inhalation and corresponding end dates/times (see Paragraph 0008, the time and date of the inhalation may be recorded; It is also noted that per the modification of Andersen the duration is recorded and thus provides an indication of start/end times), an inhalation day (see Paragraph 0008, the time and date of the inhalation may be recorded, also see Fig. 3D for example).
Regarding claim 26, Bonney discloses the device of claim 25.
Hogg further teaches wherein the individual inhalation report distinguishes individual inhalations (see Paragraph 0008 and Fig. 3D, the individual inhalations are used to determine daily/weekly adherence rates; Additionally it is noted that the adherence analytics records the time/date of every inhalation). 
Regarding claim 27, Bonney discloses the device of claim 25.
Hogg further teaches wherein the individual inhalation report graphically displays an individual adherence per day and a cumulative adherence (see Fig. 3D-E and Paragraphs 0076 and 0081, the graph may display a daily adherence as well as a cumulative adherence).
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bonney (U.S Publication No. 2006/0237002 A1), as applied to claim 1, in view of Morrison (U.S Publication No. 2016/0325057 A1).
Regarding claim 11, Bonney discloses the device of claim 1.
Bonney further discloses wherein said nebulizing data include respective nebulizing start times and nebulization durations for successive operations of said aerosol nebulizer, and wherein said evaluation unit is further configured to determine whether a required minimum inhalation duration is respectively reached for the successive operations of said aerosol nebulizer.  
Morrison teaches the detection and recording of nebulizing data that includes nebulization durations for successive operations of said aerosol nebulizer (Paragraph 0016, 0018, 0049 and 0121, breath duration may be tracked over several inhaler uses) and wherein an evaluation unit (see Paragraph 0016, compliance monitoring module) is configured to determine whether a required minimum inhalation duration is respectively reached for the successive operations of said aerosol nebulizer (see Paragraph 0016 and 0018, 0049 and 0121, to determine if a successful dose is administered, a minimum predetermined threshold duration must be reached/surpassed).
It would have been obvious to one having ordinary skill in the art before the filing of the instant application to have modified the device of Bonney to include monitoring nebulization durations with the evaluation unit to ensure that the breaths taken by the user complies with one or more requirements, and/or can be reported to practitioners (Paragraph 0016 and 0018).
Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bonney (U.S Publication No. 2006/0237002 A1), as applied to claim 1 and 15, in view of Samson (U.S Publication No. 2016/0325058 A1).
Regarding claim 17, Bonney discloses the device of claim 15.
Bonney further discloses wherein said communication connection is further established for:  receiving diagnosis data indicating said state of the respiratory tract and/or said state and/or function of the lung of the patient (see Paragraph 0038, 0042 and 0060; the diagnosis data may be also sent to the server 8).  

However, Samson discloses wherein said communication connection is further established for: providing second configuration data for a diagnosis control device of said diagnosis device via said communication device (see Paragraph 0152, the processor 170 may receive configuration data such as algorithms or thresholds from a clinician to control the diagnostic testing or lung function self-testing to better define acceptable flow rates or volumes), said second configuration data for configuring said diagnosis device according to said therapy protocol (see Paragraph 0152-0153, the thresholds can be set to determine when treatment is necessary).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Bonney to include providing configuration data for a diagnosis control device for said diagnosis device according to a therapy protocol, such as that taught by Samson, in order to tailor diagnostic testing and to determine when treatment is necessary (Paragraph 0152-0153).
Regarding claim 18, the modified device of Bonney discloses the device of claim 17.
Samson further teaches wherein the second configuration data comprise at least one of respiratory values and non-respiratory values (see Paragraph 0152, the threshold may be changed to a specific respiratory value, such as peak flow rates, expiratory volume, etc.).  
Regarding claim 19, the modified device of Bonney discloses the device of claim 18.
Samson further teaches wherein the respiratory values include respiratory data (Paragraph 0152), an exhalation or inhalation flow (see Paragraph 0152), or an inhalation volume (Paragraph 0152).  
Regarding claim 20, the modified device of Bonney discloses the device of claim 17.
Samson further teaches wherein said medical evaluation device is further configured to use said diagnosis data when adapting said therapy protocol (see Paragraph 0153; also see Paragraphs 0154-0155).  
Regarding claim 21, the modified device of Bonney discloses the device of claim 17.
.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                           
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785